Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12; 1-16; and 1-19 of U.S. Patent No. 10,731,688; 9,726,210; and 10,451,097. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patents and application teach an assembled furniture product comprising at least three elements arranged in three different planes, including: a first element connected perpendicular to a second element at a first edge of the second element; and a third element connected perpendicular to the second element and perpendicular to the first element; and the assembled furniture product comprises at least two locking devices each comprising a flexible tongue arranged in an insertion groove at one of the at least three elements, wherein the flexible tongue is displaceable in the insertion groove, wherein said flexible tongue cooperates with a tongue groove at an adjacent one of the at least three elements, for locking the one element and the adjacent element together, wherein each of said locking devices comprises an edge section groove at one of the elements or at the adjacent one of the elements, wherein an edge section of the other of the one element or the one adjacent element cooperates with said edge section groove for locking the one element and the one adjacent element together, a second edge of the second element is connected to a first edge of the third element by a first of said locking devices, a first edge of the first element is connected to the first edge of the second element by a second of said locking devices, a fourth element is connected perpendicular to the firstPage 3 element, and a third edge of the third element is connected to a first edge of the fourth element by a fourth of said locking devices.  Wherein a second edge of the third element is connected to a second edge of the first element by a third of said locking devices.  Wherein a fourth edge of the third element is arranged in a groove at a first edge of a fifth element, and the fifth element is connected perpendicular to the second and fourth elements.  Wherein a second edge of the fifth element is connected to a third edge of the second element by a fifth one of said locking devices, and a third edge of the fifth element is connected to a second edge of the fourth element by a sixth one of said locking devices.  Wherein a third edge of a fourth element is connected to a third edge of the first element by a seventh one of said locking devices.  Wherein the insertion groove, in at least one of said locking devices, extends along essentially the entire length of an edge of one of said at least three elements.  Wherein the tongue groove, in at least one of said locking devices, extends along essentially an entire length of an edge of the adjacent one of the at least three elements.  Wherein the edge section of the other of the one element or the one adjacent element is provided with a calibrating groove.  Wherein the third element is provided with a dismantling groove or recess, said dismantling groove being adapted for insertion of a dismantling tool.  Wherein the furniture product is one of a cupboard, a bookshelf and a wardrobe closet.  Wherein the first locking device, which connects the second edge of the second element to the first edge of the third element, has the flexible tongue is in the insertion groove at an end of the third element.
Since claims 18-23 are anticipated by claims 1-12; 1-16; and 1-19 of the patents, they are not patentably distinct therefrom. Thus, the inventions of claims 1-12; 1-16; and 1-19 of the patents is in effect a species of the generic invention of claims 18-23. It has been held that the generic invention is anticipated by the species, see In re Goodman 29 USPQ2d 2010 (Fed Cir. 1993). Since claims 18-23 are anticipated (fully encompassed) by claims 1-12; 1-16; and 1-19 of the patents, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-12; 1-16; and 1-19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
October 5, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637